WALDEN, Judge.
Defendant appeals a conviction for escape under Section 944.40, F.S.1969, F.S.A. He was incarcerated pursuant to a conviction for three crimes and was awaiting sentencing at the time of his escape.
The pertinent statutes in force at that time, which have since been changed, defined a prisoner as “ . . . any person convicted and sentenced by the courts . ” Defendant did not fall within the statutory definition of prisoner at the time because he had not yet been sentenced. We reverse upon authority of Van Den Bliek v. State, 281 So.2d 218, Fourth District Court of Appeal Opinion issued August 6, 1973; Brochu v. State, Fla.App.1972, 258 So.2d 286 and State v. Benjamin, Fla.App.1972, 267 So.2d 348.
Reversed.
OWEN, C. J., and MAGER, J., concur.